DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a fungal artificial chromosome (FAC)comprising a bacterial artificial chromosomal backbone comprising” renders the claim indefinite because it is unclear whether it is the fungal artificial chromosome comprises the recited elements or the bacterial artificial chromosome backbone that comprises the recited elements.  
Dependent claims 2-16 are rejected for same reason because they depend on claim 1.  
Regarding claim 12, the recitation of “a fungal artificial chromosome in accordance with claim 10” renders the claim indefinite because it is unclear whether it is referring to the fungal artificial chromosome of claim 10 or something that agrees with the FAC. It is unclear what a FAC must comprise to meet the limitation of “in accordance with claim 10.” 
The word “about” in claim 12 also renders the claim indefinite because it is unclear what the claimed insert size would encompass. For example, does 800kb, 700kb, 400kb, 300kb, 200kb…meet the limitation of about 500kb? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bok (IDS).
Bok teaches a fungal artificial chromosome that comprises bacterial artificial chromosome pSMART that comprises oriV, CamR, pyGA, and AMA1 (supplemental Figure 1).  The disclosure from Bok anticipates claims 1-7 because it discloses each and every limitation of these claims.
Regarding claims 8 and 9, Bok teaches the FAC replicates extrachromosomally in E. coli and A. nidulans (page 2, 2nd col., last 6 lines and Figure S3).  
Regarding claim 10 and 11, Bok teaches a head to head orientation of restriction enzyme recognition sites flanking Bst XI (Figure S1 and legend).
Regarding claim 12, Bok teaches the insert has an average size of 100 kb (page 2, 2nd col., 2nd paragraph, line 8). The recitation of “further comprising an insert of up to about 500 kb” is interpret as the upper limit of the insert is 500kb with no lower limit. The insert size taught by Bok meets this claim limitation.  
Claim(s) 1, 4-9 and 12 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Brody (US20030199038).
Brody teaches plasmid pEni2229 that comprises AMA1 sequence, a fungal autonomous replicating element for Aspergillus species, a pyrG selectable marker for fungal selection, an E. coli ori sequence for replication in bacteria, and a beta-lactamase expression cassette for expression in bacteria (paragraph [0288]). The pENi2229 anticipates the fungal artificial chromosome of claim 1 because it meets every limitation of claim 1.
Regarding claim 4, the beta-lactamase is encoded by ampR. 
Regarding claim 5, the fungal selection marker is pyrG.
Regarding claim 6, Brody teaches AMA1 sequence.
Regarding claim 7, pENi2229 is a plasmid.
Regarding claims 8 and 9, pENi2229 replicates extrachromosomally in E. coli and Aspergillus (paragraph [0295], Table 2 and paragraph [0351]).
Regarding claim 12, the recitation of “further comprising an insert of up to about 500 kb” is interpret as the upper limit of the insert is 500kb with no lower limit.  As such, the coding sequence of CBHI in Aspergillus oryzae (paragraph [0336]) is considered to meet this limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brody, in view of Cullen (Gene, 1987, vol.57, pages 21-26).
The teaching from Brody is discussed above. However, Brody does not teach the plasmid further comprises two fungal sequences in the same orientation (claim 15), wherein the sequences are 5’ trp and 3’ trp (claim 16).
Cullen et al. teach Aspergillus nidulans strain transformed with hygromycin resistance gene that comprises bacterial hygromycin B phosphotransferase (hph) fused to promoter elements of A. nidulans trpC gene (abstract). Cullen teach the plasmid pDH25 comprises two fungal sequences, trpC promoter, and trpC terminator, with hph gene operably linked to said sequences (page 22, Figure 1 and legend), which meets the limitation of two sequences in the same orientation. Cullen et al. teach that A. nidulans transformants may be selected for HygR after transformation (page 23, 2nd col., 2nd paragraph, lines 1-3). 
It would have been obvious to an ordinary skilled in the art that the trpC promoter (5’trpC) and terminator (3’trpC) may be used for selective expression of a heterologous gene in A. nidulans strains as demonstrated by Cullen. The ordinary skilled in the art would be motivated to use trpC promoter and trpC terminator to direct the expression of the pyrG in the expression vector of pENi2229 taught by Brody so that the expression of the genes encoded in pENi2229 may be selected in Aspergillus strain such as A. nidulans.  The ordinary skilled in the art would have reasonable expectation of success to insert the trpC promoter and terminator into the pENi2229 following combined teaching from Cullen and Brody.  Therefore, the claimed invention of claims 15 and 16 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17 and 18 of U.S. Patent No. 10337019. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 17 of the ‘019 patent recites each and every element of claims 1, 2, 6, 7 of the present application, a low copy number bacterial origin of replication, an inducible high copy number bacterial origin of replication, an E. coli selectable marker gene, an Aspergillus selectable marker gene, an AMA filamentous sequences.  Therefore, the claimed FAC from the present application and the ‘019 patent overlaps in scope and are obvious variants that are not patentably distinct.
Claim 3 is also obvious in view of claim 4 of the ‘019 patent because they both recites the bacterial original of replication are oriS and oriV.
Claim 4 is also obvious in view of claims 5 and 17 of the ‘019 patent because they both recites the same bacterial selection marker.
Claim 5 is also obvious in view of claims 6 and 7 of the ‘019 patent because they both recites the same fungal selection marker.
Claims 8 and 9 are obvious in view of claim 1 of the ‘019 patent because the FAC of claim 1 inherently can replicate in E. coli and Aspergillus.  
Claims 10 and 11 are obvious in view of claims 2, 3 and 18 of the ’019 patent because they all recites BstXI and I-SceI that are oriented in head to head and generates non-complementary overhang.
Claim 12 is obvious in view of claims 7 and 8 of the ‘019 patent because the size limitation overlaps.
Claim 13 and 14 are obvious in view of claim 10 of the ‘019 patent because they both recite an integration site and an integrase gene. Although claim 10 of the ‘019 patent does not specify the integrase site and integrase gene, the only integration site and integrase gene disclosed in specification is codon optimized phi31 (col.13, lines 63-66). It would thus be obvious to an ordinary skilled in the art that claims 13 and 14 would have been obvious in view of claim 10 of the ‘019 patent.

Claim 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10337019 in view of Cullen. 
Claims 15 and 16 recites FAC contains additional fungal sequences in same orientation, i.e. 5’trpC and 3’trpC.
The teaching from Cullen has been discussed above in the 103 rejection.
It would have been obvious to an ordinary skilled in the art that the trpC promoter (5’trpC) and terminator (3’trpC) may be used for selective expression of a heterologous gene in A. nidulans strains as demonstrated by Cullen. The ordinary skilled in the art would be motivated to use trpC promoter and trpC terminator to direct the expression of the fungal expression marker such as pyrG FAC claimed in claims 1 and 17 of the ‘019 patent so that the expression of the genes in the FAC may be selected in Aspergillus strain such as A. nidulans.  Therefore, the claimed invention of claims 15 and 16 would have been prima facie obvious to an ordinary skilled in the art in view of the FAC claimed in claims 1 and 17 of the ‘019 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636